Citation Nr: 1455890	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-46 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 13, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction is with the St. Petersburg RO.  

The Veteran testified at an October 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  After the October 2014 videoconference hearing, the Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c).  The Board notes that this evidence is duplicative of evidence already of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  On July 29, 1982, VA received a formal claim for entitlement to service connection for PTSD.

2.  Service connection was denied, the Veteran appealed, and in February 1985, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

3.  On December 13, 2006, VA received a formal claim for entitlement to service connection for PTSD.  

4.  In September 2008, the Chicago RO granted service connection for PTSD effective from December 13, 2006, the date of receipt of the Veteran's claim.  

5.  Service department records related to the Veteran's stressor, which were previously in existence but apparently not associated with the claims file, have been associated with the claims file since the final denial in February 1985.  This is based on the "receipt date" category in the VBMS file.

6.  The evidence of record demonstrates that the Veteran was entitled to service connection for PTSD as of the date of the July 1982 claim.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of July 29, 1982, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f), 3.156(c), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development needed to fairly adjudicate the claim has been accomplished.


II.  Analysis

The Veteran contends that the effective date for service connection for PTSD should be July 29, 1982, the date that VA received his original claim for service connection for PTSD.  

Generally, when granting service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the petition to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), (r).  There are, however, exceptions to this general rule.

One such exception provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to the rules relating to reopening.  38 C.F.R. § 3.156(c)(1).  In such cases, the effective date will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

The Board finds that reconsideration in accordance with 38 C.F.R. § 3.156(c) is warranted.  The Board denied service connection for PTSD in a decision that became final on February 4, 1985, the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2014).  The Veteran's claim was subsequently reopened and granted based, in part, on a Department of Air Force record dated in September 1969 showing that the Veteran participated in 77 O-1A combat missions from the period of November 1968 through September 1969, with a total combat time of 795.6 hours.  

It is not clear from the electronic records when the Air Force record was first received by VA.  It appears that the may have Veteran intended to submit the document as an attachment to a statement along with a VA Form 9 submitted in December 1983.  Although the VA Form 9 is stamped as received in December 1983, neither the statement referenced on the Form 9 nor any of the associated four attachments (including the Air Force record and a December 1983 letter from the Veteran's therapist stating that he is being treated for PTSD) are date stamped.  A January 1984 rating decision confirms the RO's previous denial without any explanation or discussion of any additional evidence.  The February 1985 Board decision, which otherwise includes a detailed description of the evidence of record, does not mention the Air Force record or the therapist's letter regarding PTSD, despite the fact that the reasons for the denial of service connection of PTSD included that "the evidentiary record does not establish that the veteran was involved, during military service, in an immediate life-threatening situation" and that "posttraumatic stress disorder has not been diagnosed either by Veterans Administration physicians or by private physicians."  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Air Force record regarding the Veteran's combat missions was not associated with the claims file until after the February 1985 Board decision.  See New and Material Evidence, 70 Fed. Reg. 35,388-01, 35,389 (proposed June 20, 2005) (codified at 38 C.F.R. § 3.156) ("If, for example, VA itself had been in possession of the records during the prior adjudication but did not associate the records with the claim before a final denial, then the evidence would still warrant reconsideration and a retroactive evaluation of disability or entitlement to benefits under this rule.").  As the Air Force record was in existence at the time of the February 1985 decision but was apparently not yet associated with the claims file, the Board will reconsider the Veteran's original claim for service connection for PTSD.  38 C.F.R. § 3.156(c).

It is noted that in the VBMS file, these documents are dated as having been received after the 2006 application to reopen.  Documents include a statement detailing objecting to the 1980's statement of the case, but there is no date stamp on these documents and VBMS shows them as having been received after the 2006 reopening.

Having found that the Veteran's original claim should be reconsidered, the remaining question relevant to determining the appropriate effective date is whether entitlement to service connection for PTSD existed on the date VA received the previously decided claim (July 29, 1982).  See 38 C.F.R. § 3.156(c)(3) (an award made based all or in part on service department records associated with the claims file after VA issues a decision on a claim is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later).  

Establishing service connection for PTSD requires:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed stressor.  38 C.F.R. § 3.304(f).  The evidence required to establish the occurrence of the in-service stressor element depends on the nature of the alleged stressor.  When the claimed stressor is related to combat and the evidence establishes that the Veteran engaged in combat, the Veteran's lay testimony alone may establish the occurrence of the stressor.  38 C.F.R. § 3.304(f)(2).  

At the time of the Veteran's July 1982 claim, there was no specific regulation pertaining to claims for service connection for PTSD.  Rather, DVB Circular 21-82-7, issued in May 1982, summarized the three basic requirements for service connection for PTSD as:  objective evidence of a life-threatening stressor in service; a diagnosis of PTSD acceptable for ratings purposes; and adequate findings in the clinical examination describing stressor and symptoms or manifestations.  See Montalvo v. Brown, 7 Vet. App. 312, 314 (1995) (explaining that a provision of a DVB Circular prescribing a substantive rule can have the force and effect of law).  The Circular also indicated that a history of a stressor as related by the Veteran was, in itself, insufficient and that service records must show that the Veteran was wounded and/or was in combat against the enemy, was a POW, or must otherwise substantiate a stressor of sufficient gravity to evoke symptoms in almost everyone, as required by the Diagnostic and Statistical Manual of Mental Disorders (Third Edition).  

The Board finds that, after resolving any reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran is entitled to service connection as of the date of the July 1982 claim.  Regarding a diagnosis of PTSD, the Board finds the December 1983 letter from the Veteran's therapist stating that he was being treated for PTSD and an August 2008 VA examination report showing a diagnosis of PTSD and noting the duration as most of the past 29 years to be more probative than earlier records suggesting other diagnoses, such as a November 1982 VA examination noting that the Veteran seemed to have a manic-depressive illness.  As the August 2008 examiner explained, "[e]arlier diagnosis of manic-depressive illness, in retrospect, appears to reflect [the Veteran's] earlier Adjustment Disorder with anxiety and depression, related to then physical illness (septicemia), as the past 25 years does not corroborate subsequent Bipolar type disorder . . . ."  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (explaining that an earlier effective date may be warranted based on a retrospective diagnosis and the date the evidence is submitted or received is irrelevant).  

Regarding the stressor, relying in part on the Air Force record related to combat flying time and missions, the RO found that a combat stressor was confirmed.  See September 2008 rating decision; July 2008 verification of combat memorandum.  The Board finds that the Air Force record, considered along with the Veteran's statements, including his December 1984 testimony as described in the February 1985 Board decision, is sufficient evidence of a stressor, even under the more stringent legal requirements in effect at the time of the Veteran's original 1982 claim.  

Finally, a link between the Veteran's PTSD symptomatology and claimed in-service stressor has been established by the medical evidence of record.  For example, the December 1983 letter from the Veteran's therapist shows that he was being treated for PTSD, evidenced by anxiety reactions, flashbacks, intrusive thoughts, and survival guilt reactive to Vietnam.  Additionally, the August 2008 VA examiner opined that it was more likely than not that the Veteran's PTSD, which the examiner observed to have been active for the past 29 years, is related to his military experiences.  

For the foregoing reasons, an effective date of July 29, 1982, is warranted for the grant of service connection for PTSD.  There is no earlier claim or other legal basis shown for assignment of an earlier effective date nor does the Veteran argue that an effective date earlier than July 1982 is warranted.  



ORDER

An effective date of July 29, 1982, is granted for the award of service connection for PTSD.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


